Citation Nr: 0201551	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  98-06 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1955.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied service connection for bilateral 
hearing loss disability in November 1997.  The veteran has 
appealed that decision.  

In February 1999, the Board of Veterans' Appeals (the Board) 
remanded this case to the RO for additional development.  The 
requested development has been accomplished.  

In the February 1999 remand, the Board identified an issue of 
entitlement to service connection for tinnitus, which it 
referred to the RO.  The RO denied service connection for 
tinnitus in January 2002 and notified the veteran of that 
decision later that month.  To the Board's knowledge, the 
veteran has not appealed that decision.  Accordingly, Board 
jurisdiction does not attach to that issue, and it will be 
discussed no further herein.  See 38 U.S.C.A. §§ 7104, 7105 
(West 1991 & Supp. 2001).


FINDINGS OF FACT

1.  The veteran served on active duty from November 1953 to 
October 1955.

2.  Hearing loss was first demonstrated in 1995, almost 40 
years after the veteran's discharge from service; there is no 
competent medical evidence of record linking the veteran's 
current bilateral hearing loss and any claimed in-service ear 
disease or injury. 


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  He asserts, in substance, that his 
currently diagnosed hearing loss is the result of  noise 
exposure during his military service.  

At the outset of its discussion, the Board notes that most of 
the veteran's service medical records are not on file and 
were apparently destroyed in a fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in 1973.  The 
United States Court of Appeals for Veteran's Claims (the 
Court) has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the veteran's claim has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran. See Russo v. Brown, 9 Vet. 
App. 46 (1996).

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to the issue on appeal; and then 
analyze the veteran's claim and render a decision.

Factual background

The veteran's DD Form 214 indicates that his military 
occupational specialty (M)S) was as an antiaircraft artillery 
automatic weapons crewman.  

As noted in the Introduction, the veteran left military 
service in October 1955.  There are no pertinent medical 
records for approximately four decades.  A February 1995 
private audiometry report from Beehive Quality Hearing 
indicates that the veteran has bilateral hearing loss.  

In July 1997, the veteran stated that he was exposed to noise 
and acoustic trauma on a regular basis in training and during 
the course of his enlistment.  He further stated that he 
first noted ear damage when he was in the military and that 
it had continued since then.  Over the last few years, he 
noticed that the condition had worsened and that he could not 
hear well at all.  

In November 1997, the RO denied service connection for 
bilateral hearing loss disability, noting in its rating 
decision that the veteran had been discharged from the 
service over 40 years beforehand, and that the only record of 
hearing loss was recent, and that the veteran had stated that 
his hearing loss had been getting worse in the last few 
years.  The RO concluded that the evidence of hearing loss 
was so far removed from service that it could not be 
determined that it was incurred while in service. 

In January 1998, the veteran stated that during service, he 
sat next to two 40-millimeter cannons without ear protection 
for more than 18 months.  He felt that the government was 
responsible for his hearing loss.  

Pertinent law and regulations

Service connection

In order to establish service connection, a veteran must 
demonstrate that there is a disability present which is the 
result of disease or injury which was incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Service connection may also be granted for chronic 
disabilities such as sensorineural hearing loss if such are 
shown to be manifested to a compensable degree within one 
year after separation from service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2001).  

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  In order to show a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
veteran's claim.  See 38 C.F.R. § 3.303(b) (2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001). When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).


Analysis

Initial matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  The VCAA redefines 
the obligations of VA with respect to the duty to assist.  
The VCAA also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.
  
The RO attempted to obtain the veteran's service medical 
records from the National Personnel Records Center (NPRC) in 
July 1997.  In August 1997, the NPRC responded to the RO's 
July 1997 request for information by indicating that it had 
no medical records on file, and that the case was "fire 
related".   

In July 1997, the RO sent the veteran a letter, advising him 
to furnish the dates of medical treatment during service and 
the name and exact location of the dispensary, hospital, or 
other facility where he received in-service treatment for 
hearing loss, as well as his rank and organization at the 
time of treatment.  The veteran responded, stating that his 
condition was never reported or examined by military doctors.  
In September 1997, the RO wrote the veteran another letter, 
advising that the service department had not been able to 
locate his service medical records, and that to assist the RO 
in locating his service medical records, he should complete 
an NA Form 13055, which the RO enclosed.  The NA Form 13055 
asked the veteran to indicate what his in-service treatment 
dates were for hearing loss, the organization to which he was 
assigned, and the name and location of the treating facility.  
The RO subsequently received the NA Form 13055, which the 
veteran signed in March 1998.  In the portion of the NA Form 
13055 where the veteran was to indicate this information, he 
wrote: "No Records were ever given to me." 

In the veteran's April 1998 VA Form 9, he stated that his 
personal doctor would substantiate his claim.  He also asked 
for a hearing before the Board.  In September 1998, the 
veteran was informed that a hearing would be conducted for 
him by a traveling Member of the Board at the RO in October 
1998.  In October 1998, the veteran failed to report for a 
hearing before a traveling Member of the Board, in Salt Lake 
City.  

In February 1999, the Board remanded the veteran's claim to 
the RO in order to attempt to obtain records of treatment he 
had received since service discharge.  
In March 1999, the RO wrote the veteran, requesting the names 
and addresses and permission to obtain medical records from 
all health care providers who had treated him for hearing 
loss since 1955.  In April 2000, after the veteran did not 
respond to the RO's March 1999 request, a supplemental 
statement of the case was issued, indicating that he had not 
responded to its request.  

The record thus demonstrates that the veteran has been 
provided with a statement of the case, a supplemental 
statement of the case and other correspondence informing him 
of the evidence necessary to substantiate his claim and of 
the criteria needed to be satisfied.  Moreover, in October 
2001, the RO sent the veteran a letter which specifically 
discussed the VCAA and also discussed the missing service 
medical records and the need for the veteran to demonstrate 
continuity of symptomatology after service.  The Board 
concludes that the discussions in correspondence sent to the 
veteran informed him of the information and evidence needed 
to substantiate his claim and complied with the VCAA's 
notification requirements.  In addition, the Board remanded 
this case in February 1999 for additional evidentiary 
development, which was accomplished by the RO, to the extent 
possible. As discussed immediately above, the veteran did not 
respond to the RO's requests for additional information which 
was needed to develop the claim.

The VCAA and implementing regulations require VA to provide a 
veteran with an examination or to obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  The Board 
recognizes that the veteran has not been afforded a VA 
examination in connection with his claim and that there is 
otherwise no medical opinion on file addressing the etiology 
of his current hearing loss.  For reasons expressed 
immediately below, the Board concludes that no further 
development along these lines is necessary.

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and 
(c) indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 66 
Fed. Reg. 45,631 (2001).

The medical record is entirely negative for any evidence of 
hearing loss prior to 1995, forty years after the veteran 
left military service.  The only evidence which is supportive 
of the veteran's claim is his own recent statements, made in 
connection with his claim of entitlement to VA monetary 
benefits, which posits a relationship between his current 
hearing loss and noise exposure during service. 

As discussed above, it is the responsibility of the Board to 
determine the credibility of proffered evidence by evaluating 
each piece of evidence in light of the record as a whole.  
See Madden, supra.  See also Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  In the 
absence of medical evidence suggestive of the onset of 
hearing loss during his period of military service or the one 
year presumptive period or evidence suggestive of a 
etiological relationship between such military service and 
the current deafness, referral of this case for a VA 
examination or opinion would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
links the veteran's hearing loss to his period of  service 
would necessarily be based solely on the veteran's 
uncorroborated recent assertions regarding his own medical 
history.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In the Board's February 1999 remand, the RO was instructed to 
schedule the veteran for a physical examination if such was 
indicated.  Since the Board's remand, the RO contacted the 
veteran by letter on several occasions and received no 
response.  Since the Board's remand, there has been added to 
the record no information which would trigger the need for an 
examination.  Since the Board's instructions were optional 
and not directive, there was no violation of Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].    

In short, in the absence of any evidence, other than the 
veteran's mere assertions, on which a medical examiner could 
link the veteran's recently diagnosed hearing loss to his 
period of service, such opinion would be useless.  Under the 
circumstances presented in this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran].  Accordingly, the Board determines that a 
medical examination or medical opinion is not necessary in 
the instant case.

The Board further concludes that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his claim.  The Board observes in this 
connection that the veteran was scheduled, at his own 
request, to present his testimony at a personal hearing.  He 
failed to report for the hearing.   

In summary, the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran.  Accordingly, the Board may proceed with 
a discussion of the merits of the issue on appeal.

Discussion

The evidence shows that the veteran currently has bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385 
(2001).  The question which must be answered by the Board is 
whether such hearing loss is related to his military service.  

As discussed by the Board at the outset of the section, the 
veteran's service records are missing and are presumed to 
have been destroyed in a July 1973 fire at the NPRC.  The 
Board is therefore mindful of the decision of the Court in 
O'Hare, supra; see also Cuervas v. Principi, 3 Vet. App. 542, 
548 (1992).  However, the Board does not read into the 
Court's decisions any change in the legal standard to be 
applied.  See Russo, supra.  The Board further does not read 
into O'Hare or any other Court decision any modification of 
the Board's responsibility to evaluate the credibility and 
probative value of the evidence of record.  See Madden, 
supra.  

In essence, the medical evidence of record indicates that a 
hearing loss was initially identified 40 years after the 
veteran left military service.  There is no medical evidence 
indicative of hearing problems during the intervening period.  
Further, there is no medical evidence which serves to link 
the veteran's recently identified deafness with his earlier 
military service.  The only evidence which serves to connect 
the veteran's hearing problems with his service are 
statements of the veteran himself.

The Board notes that the veteran has provided vague 
information as to whether or not he was treated for ear 
problems during service.  For example, in his initial claim 
of entitlement to benefits (VA Form 21-526) in July 1997, he 
indicated that he had been treated for hearing loss during 
service [item 19A] but he did not provide specific 
information.  However, in a letter dated July 29, "1979" 
[received by the RO on July 31, 1997], he appeared to 
indicate that he had not been treated in service.  During the 
course of this appeal, the veteran has failed to indicate 
when he was treated in service, and at what facility, despite 
being repeatedly asked to do so.  

The Court has stated that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The Board also notes that the provisions of 
38 C.F.R. § 3.159 as amended by 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001) indicate: "The claimant must cooperate fully 
with VA's reasonable efforts to obtain relevant records from 
Federal agency or department custodians."    

The fact that service medical records are absent does not in 
and of itself mean that VA must grant the benefits being 
sought.  The Board has no reason to doubt that the veteran 
was exposed to noise during his military service, based on 
his MOS as an artillery crewman.  There is no medical 
evidence, however, which supports the veteran's contention 
that such noise exposure led to ear or hearing problems 
during service or after service or that his current bilateral 
hearing loss disability is due to service.  The veteran's 
self-report that his hearing disorder was initially 
manifested during his period of active service or is 
otherwise related to his military service is not competent 
medical evidence which is required to establish his claim.  
It is now well settled that as a layperson without medical 
training, the veteran is not qualified to render medical 
opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (2001).

The veteran has further contended that he had continuous ear 
problems since service.  Although the veteran's statement may 
be self interested, it cannot be ignored.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [holding that while 
interest in the outcome of a proceeding "may affect the 
credibility of testimony it does not affect competency to 
testify"].  However, the evidence of record does not indicate 
that he sought medical help for decades after service.  There 
has been no corroboration of the veteran's statement by 
competent medical evidence.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  The Board therefore places little 
weight on the veteran's contention as to continuous hearing 
problems, unreported to anyone, for 40 years after service.   

In short, the veteran's contentions in support of his claim 
are not competent and are accorded little weight of probative 
value by the Board.

The veteran has pointed to government/VA shortcomings, chief 
among which is the loss of his service medical records.  It 
is an unfortunate fact that the veteran's service medical 
records were lost through no fault of his.  The Board has 
written this decision with the mandate of O'Hare in mind.  
The Board also notes that in Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992), the Court held that VA breached the duty to 
assist where it failed to inform the claimant of the need to 
submit "alternative forms of evidence" where service medical 
records were lost.  In this case, as discussed above in 
connection with the requirements of the VCAA, the RO 
adequately informed the veteran along these lines.     

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

